 
 
I 
111th CONGRESS
2d Session
H. R. 5050 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2010 
Mr. Cooper introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an election for unmarried, nonitemizing individuals to have their returns prepared by the Secretary of the Treasury, and for other purposes. 
 
 
1.Returns prepared by Secretary 
(a)In generalSection 6020 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(c)Mandatory preparation of return by Secretary 
(1)In generalIf an eligible individual— 
(A)makes an election under this subsection with respect to a return of tax imposed by chapter 1 for any taxable year, and 
(B)discloses such information relating to such return as the Secretary may require, the Secretary shall prepare such return, which, being signed by such person, may be received by the Secretary as the return of such person for such taxable year. 
(2)Eligible individualFor purposes of this subsection, the term eligible individual means, with respect to any taxable year, an individual who— 
(A)is described in section 1(c) (relating to unmarried individuals (other than surviving spouses and heads of households)), and 
(B)does not have gross income derived from a trade or business of the taxpayer for the taxable year. 
(3)Effect of electionIf an individual makes an election under this subsection with respect to a return, such individual shall, for purposes of such return, be treated as an individual described in section 63(b) (relating to individuals who do not itemize their deductions).. 
(b)ReportNot later than August 31, 2012, the Secretary of the Treasury shall submit to the Congress a report containing the following: 
(1)The number of returns prepared pursuant to section 6020(c) of the Internal Revenue Code of 1986. 
(2)The feasiblity of allowing the election under such section with respect to returns of tax of other taxpayers, such as married taxpayers, heads of households, surviving spouses, and taxpayers who itemize their deductions. 
(3)Any necessary or appropriate changes in such Code to better facilitate the preparation of returns under such section (first, without regard to any changes described in paragraph (2), and, then, with regard to such changes). 
(c)Effective dateThe amendment made by this section shall apply to returns required to be filed for taxable years beginning after December 31, 2010.  
 
